UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7005



THOMAS WILLIAM BROWNING,

                                            Plaintiff - Appellant,

          versus


STEVE HARPER, Metropolitan Drug Enforcement
Network Team Police Officer; M.K. CRUICKSHANK,
Senior Trooper,

                                           Defendants - Appellees,

          and


KANAWHA COUNTY SHERIFF'S DEPARTMENT; D.G.
PAINTER, Resources Officer; WEST VIRGINIA
STATE POLICE; STATE OF WEST VIRGINIA; ATTORNEY
GENERAL OF THE STATE OF WEST VIRGINIA; COUNTY
OF KANAWHA,

                                                          Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-00-619-2)


Submitted:   December 11, 2003         Decided:     December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Thomas William Browning, Appellant Pro Se. Theresa Marlene Kirk,
PULLIN, FOWLER & FLANAGAN, P.L.L.C., Charleston, West Virginia;
Michael Deering Mullins, STEPTOE & JOHNSON, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Thomas William Browning appeals the district court judgment

and order entering judgment in favor of the defendants.   Browning

filed a complaint alleging excessive force by two law enforcement

officials during an arrest. After a bench trial, the district court

dismissed one defendant as a matter of law and the other defendant

on the facts.   We affirm.

     We find the district court did not abuse its discretion

denying the motion for production of transcripts at government

expense.   Insofar as Browning claims his counsel was ineffective,

the Sixth Amendment right to effective assistance of counsel does

not apply in civil cases. Sanchez v. United States Postal Service,

785 F.2d 1236, 1237 (5th Cir. 1986).

     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3